Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the application filed on 07/10/2019. Claims 1-7 are allowed.


Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 09/10/2019 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
4.	The claimed invention in view of the instant specification discloses a system for analyzing analysis target data. The detailed implementation indicates: (1) A data analyzing device for analyzing analysis target data, comprising: a data input unit which receives an input of analysis target data including a plurality of attributes, (2) an analyzing unit which generates a prediction model for predicting an objective variable based on feature values of a plurality of attributes included in the analysis target data, (3) a display unit which displays a relation between a numeric value of an objective variable and a representative value of at least one feature value from a plurality of feature values used in the prediction model,  (4) an adjusting unit which receives an adjustment of the representative value based on a user’s operation input, and a (5) simulation unit which changes the feature values of the plurality of attributes according to adjustment amount of the representative value, recalculates the numeric value of the objective variable from the prediction model and displays on the display unit.

Pertinent Art
5.	Kiljanek, US 20200118691, discloses generation of simulated patient data for training
predicted medical outcome analysis engine, wherein the process comprises: receiving one or more feature parameters corresponding to one or more features, wherein each feature parameter of the one or more feature parameters identifies one or more possible values for one feature on 
the one or more features; receiving one or more outcomes corresponding to the one or more feature parameters; generating a simulated patient population dataset that includes one or more simulated patient datasets, wherein each simulated patient dataset of the one or more simulated patient datasets includes one or more feature values corresponding to the one or more features, the one or more feature values generated such that each feature value of the one or more feature values is selected from the one or more possible values for each feature of the one or more features, wherein each simulated patient dataset of the one or more simulated patient datasets is associated with the one or more outcomes; and training a machine learning engine based on the simulated patient population dataset, wherein the machine learning engine generates one or more predicted outcomes based on the training.
	
 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
05/19/2022


/HUNG D LE/Primary Examiner, Art Unit 2161